DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 17-19 and 21-36 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). 

    PNG
    media_image1.png
    659
    812
    media_image1.png
    Greyscale

Specifically with regard to claim 17, the prior art of record does not teach or render obvious a method of closing an anatomical aperture with a plug having a lumen with a seal, where the proximal side of the plug body has two loops and the distal side of the plug body has two loops; where when the device is loaded onto a guidewire, each loop on the proximal side extends in a proximal direction so that the two proximal loops overlap and each loop on the distal side extends in a distal direction such that the two distal loops overlap in combination with 
Keren (US PG Pub 2002/0173742) teaches a method of closing an anatomical aperture by employing a sealing device with a lumen and a seal within the lumen where the plug body has arms extending from the proximal and distal sides of the plug device. Keren teaches in the deployment configuration the proximal arm extends proximally and the distal arm extends distally. Keren does not teach the arms overlap each other or that the device is loaded on a guidewire. The device of Keren is constrained within an outer catheter.
Melzer (US PG Pub 2009/0204133) teaches a method of closing an anatomical aperture by employing a plug device with a plurality of loops on the proximal and distal ends of the plug body. Melzer teaches in the deployment (loading) configuration the proximal loops extend proximally from the plug body and the distal loops extend distally from the plug body. Melzer does not teach the arms overlap each other or that the device is loaded on a guidewire. The device of Melzer is constrained within an outer catheter.
Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Specifically with regard to claims 27 and 34, the prior art of record does not teach or render obvious a method of closing an opening in the heart wall comprising loading a closure device including a plug body with a lumen and a seal within the lumen where the plug body has a proximal pair of arms and a distal pair of arms onto a delivery system, advancing the delivery system to a deployment location, implanting the plug body in an opening, advancing a medical tool through the vasculature after implanting the plug body; piercing the seal of the implanted device with the medical tool, advancing the tool through the seal of the implanted device and 
Keren (US PG Pub 2002/0173742) teaches a method of closing an anatomical aperture by employing a sealing device with a lumen and a seal within the lumen where the plug body has arms extending from the proximal and distal sides of the plug device. Keren teaches implanting the device in an opening in a heart wall but does not teach advancing a medical device through the seal in the lumen of the implanted plug body after implantation and using the tool to repair or replace a mitral valve.
Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771